Title: To Alexander Hamilton from Oliver Wolcott, Junior, 19 April 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T DC.O:19th April 1794.
Sir,

A question has occurred upon the following state of facts upon which I take the liberty to request that a legal opinion may be obtained from the Attorney General of the United States.
By the Act entitled “an Act providing for the settlement of the claims of Persons under particular circumstances barred by the limitations heretofore established,” passed in the 27th. of March 1792, a period of two years was allowed for the presentation at the Treasury of claims for personal services in the late Army or Navy of the United States.
By the Act entitled “an Act making alterations in the Treasury & War Departments,” passed on the 8th of May 1792, the office of Accountant to the War Department was established, which Officer was charged, under the inspection & revision of the Treasury, with the statement of the claims for personal services in the late Army which had been revived by the Act of March 27th. 1792.
By the Act intitled “an Act relative to claims against the United States, not barred by any Act of limitation, & which have not been already adjusted,” passed on the 12th. of Feby 1793 certain claims are directed to be presented to the Auditor of the Treasury before the 1st. of May 1794, on condition of being thereafter precluded from settlement or Allowance.
The question proposed for the consideration of the Attorney General is, whether under the Act last mentioned, unliquidated claims for personal services in the late Army or Navy, may be recd. & adjusted, if presented before the 1st. day of May 1794?

The Honble. A H.

